Citation Nr: 0913565	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-23 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active duty service under honorable 
conditions from February 1970 to January 1971 and had active 
service under other than honorable conditions from July 1975 
to September 1976.  

In August 2008, the Board of Veterans' Appeals (Board) 
reopened the Veteran's claim for service connection for 
schizophrenia and remanded the reopened claim to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California for additional development. 

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in May 2008, and a 
transcript of this hearing is of record.


FINDING OF FACT

The Veteran has schizophrenia due to his initial period of 
service.


CONCLUSION OF LAW

Schizophrenia was incurred as a result of the Veteran's 
initial period of active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


Analysis of the Claim

The Veteran contends that he has schizophrenia as the result 
of his initial period of active duty from February 1970 to 
January 1971.  Based on the evidence on file, the Board finds 
that service connection for schizophrenia is warranted. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

Additionally, service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  

The Board notes that although the Veteran's other than 
honorable discharge from his second period of service is a 
bar to benefits, his honorable discharge from his initial 
period of active duty allows benefits to be awarded based on 
that service.
The Veteran testified at his video conference hearing in May 
2008 that it was in service that he started feeling that 
people were laughing at him, that he was released from 
service in 1971 because he was unable to adapt to military 
life, and that he felt during his second tour that he could 
control other people's emotions.  There is also a May 2008 
statement on file in support of the claim from the Veteran's 
brother.

The Veteran's service records reveal the notations in January 
1971 of "nerve problem and NP eval."  It was noted that he 
was awaiting discharge.  He was to discontinue Phenobarbital 
and start Valium.   

The initial postservice notation of a psychiatric problem was 
in July and August 1993, when the Veteran was hospitalized 
for chronic paranoid schizophrenia.  He was awarded Social 
Security Administration disability benefits, effective July 
1, 1993 for his schizophrenia.  Schizophrenia has been 
subsequently diagnosed by multiple VA physicians since 1994, 
with a VA notation on hospitalization in May 1994 that the 
Veteran had a long history of schizophrenia..

Three different VA physicians, including a physician who has 
seen the Veteran for approximately 20 years, have diagnosed 
schizophrenia that began in service in statements dated from 
March 2006 to June 2008.  The evidence on file indicates that 
these doctors are VA staff psychiatrists.  All of these 
physicians specifically relate the Veteran's schizophrenia to 
the January 1971 medical report of a "nerve problem."  It 
was felt that the Veteran's schizophrenia was misdiagnosed in 
service.  Another VA physician noted the possibility of a 
causal connection between the Veteran's schizophrenia and 
service.  

After review of the claims files and examination of the 
Veteran, another VA physician concluded in a November 2008 VA 
psychiatric evaluation report for compensation purposes, in 
response to the August 2008 Board remand, that it was at 
least as likely as not that the Veteran currently has 
schizophrenia that was caused by his initial service 
experience and his inability to adapt to military life.  The 
examiner based this opinion on the notation of 
"nervousness" in January 1971, for which the Veteran was 
prescribed Valium, and the Veteran's subsequent poor 
psychosocial and occupational adjustment.
The Board notes that there are multiple VA physicians' 
opinions on file in favor of the Veteran's claim for service 
connection for schizophrenia and no medical opinion on file 
against the claim.

Thus, as there is current medical evidence of schizophrenia, 
medical evidence of in-service incurrence of a psychiatric 
disability, and medical evidence of a nexus between the in-
service disability and the current disability, service 
connection for schizophrenia is warranted.  Hickson v. West, 
12 Vet. App. 247.


ORDER

Service connection for schizophrenia is granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


